PER CURIAM.
A review of the record in this cause reflects that there was ample testimony before the trial judge to support a judgment holding the respondent Rice in contempt on the basis of the rule nisi issued herein, the return thereto, and the evidence adduced in open court.
We are confronted, however, with the following recitation in the order appealed: “ * * * the respondent has not purged himself and it is the judgment of the Court and the sentence of the Law that he pay $100.00 fine.” This language is reasonably construable as indicating that the trial judge might have applied an erroneous rule of law to the facts by proceeding on the theory that the respondent bore the burden of overcoming the allegations contained in the rule nisi; otherwise stated, that issuance of the rule raises a prima facie presumption that respondent is guilty of the contemptuous acts recited therein. And while the order may also be construed as holding that respondent’s evidence was insufficient to overcome that presented in support of the rule — and the sentence imposed seems to support that premise — in either case the order lacks a specific adjudication of guilt and is so framed as to raise a question as to the accuracy of the rule of law followed by the court in passing upon the burden of proof and sufficiency of the evidence. The order appealed should be and it is hereby vacated and this cause is remanded to the trial court, with directions that the trial judge who presided over the proceedings enter an appropriate order in the light of this opinion.
WIGGINTON, Acting C. J., and STURGIS and RAWLS, JJ., concur.